Citation Nr: 1645634	
Decision Date: 12/06/16    Archive Date: 12/19/16

DOCKET NO.  10-31 290	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for primary open angle glaucoma as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

B. Garcia, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1968 to July 1988.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in July 2015.  A transcript of this proceeding is associated with the claims file.  

This matter was previously before the Board in January 2016, when it was remanded for additional development.  

The Board observes that the matters on appeal initially included entitlement to service connection for hypertension.  However, in an April 2016 rating decision, the RO granted service connection for hypertension as secondary to service-connected diabetes mellitus, effective May 27, 2008, the date of the Veteran's claim for service connection.  As this decision constitutes a full grant of the benefit sought, the issue of entitlement to service connection for hypertension no longer remains on appeal.  Cf. AB v. Brown, 6 Vet. App. 35, 38-39 (1993).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he is entitled to service connection for primary open angle glaucoma as secondary to service-connected diabetes mellitus.  Before a decision can be reached on the Veteran's claim, a remand is necessary to ensure that there is a complete record upon which to afford the Veteran every possible consideration.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  
As noted above, the Veteran's claim was remanded in January 2016 for additional development.  Although the Veteran had been afforded VA eye examinations in January 2009 and May 2010, the Board found that a new VA examination was needed to address the question of whether the Veteran's primary open angle glaucoma was aggravated beyond its natural progression by service-connected diabetes mellitus.  See 38 C.F.R. § 3.310; Allen v. Brown, 7 Vet. App. 439, 448 (1995).  Following the Board's remand order, the Veteran was afforded a VA examination in April 2016.  While the examiner opined that the Veteran's primary open angle glaucoma was not related to his diabetes mellitus, the examiner did not offer an opinion as to whether it was aggravated by diabetes mellitus.  As such, a remand is necessary to obtain a medical opinion prior to adjudicating the Veteran's claim.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Stegall v. West, 11 Vet. App. 268, 271 (1998).  

Accordingly, the case is REMANDED for the following action:

1.	Contact the Veteran, and, with his assistance, identify any outstanding records of pertinent medical treatment from VA or private health care providers.  Follow the procedures for obtaining the records as set forth by 38 C.F.R. § 3.159(c), and obtain VA Form 21-4142 releases if necessary.  If VA attempts to obtain any outstanding records that are unavailable, the Veteran should be notified in accordance with 38 C.F.R. § 3.159(e).  

2.	Thereafter, obtain an addendum to the April 2016 VA opinion from an appropriate examiner regarding the etiology of the Veteran's primary open angle glaucoma.  The claims folder, including a copy of this remand, must be made available to, and be reviewed by, the examiner.  If, and only if, determined necessary by the examiner, the Veteran should be scheduled for another VA examination.  The examiner should respond to the following inquiries, and all findings should be set forth in detail:  

a.  The examiner should opine as to whether it is at least as likely as not (a 50 percent or greater possibility) that the Veteran's primary open angle glaucoma was aggravated by service-connected diabetes mellitus.  
   
"Aggravated" for VA purposes means that the condition is permanently worsened beyond its natural progression.  
   
b.  If service-connected diabetes mellitus is found to aggravate the Veteran's primary open angle glaucoma, the examiner should identify the percentage of disability that is attributable to the aggravation.  See 38 C.F.R. § 3.310(a); Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
   
A complete rationale for all opinions should be set forth.  If the examiner is unable to reach an opinion as to any of the information requested above without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence, or information would be useful in rendering the opinion being sought.  

3.	After completing the above development and any other action deemed necessary, re-adjudicate the Veteran's claim.  If the benefit sought is not granted, furnish the Veteran and his representative a Supplemental Statement of the Case after affording the requisite time period to respond.  The matter should then be returned to the Board for appropriate appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that any claim that is remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



_________________________________________________
S. HENEKS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




